Exhibit 10.44

INCENTIVE AGREEMENT

FOR THE GRANT OF RESTRICTED STOCK UNITS

UNDER THE

TIDEWATER INC. 2009 STOCK INCENTIVE PLAN

THIS AGREEMENT is entered into as of [•] (the “Date of Grant”) by and between
Tidewater Inc., a Delaware corporation (“Tidewater”), and the employee (the
“Employee”).

WHEREAS, the Employee is a key employee of Tidewater or one of its subsidiaries
and Tidewater considers it desirable and in its best interest that the Employee
be given an added incentive to advance the interests of Tidewater in the form of
restricted stock units payable in shares of common stock of Tidewater, $0.10 par
value per share (the “Common Stock”) in accordance with the Tidewater Inc. 2009
Stock Incentive Plan (the “Plan”), which was approved by Tidewater’s
stockholders at their 2009 annual meeting; and

WHEREAS, on [•], Tidewater provided the Employee with a written notice of his or
her grant under Plan (the “Term Sheet”), which is incorporated by reference into
this Agreement.

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

I.

Restricted Stock Units

1.1 Restricted Stock Units. Effective on the Date of Grant, Tidewater hereby
grants to the Employee under the Plan the total number of restricted stock units
(the “RSUs”) specified on the Term Sheet, subject to the terms, conditions, and
restrictions set forth in the Plan and this Agreement. As specified on the Term
Sheet, the total number of RSUs is divided into Time-Based RSUs that shall vest
based on the continued employment of the Employee as provided in Section 1.3
below (the “Time-Based RSUs”) and Performance-Based RSUs that shall vest based
upon continued employment and the satisfaction of performance criteria as
provided in Section 1.4 and Section 1.5 below (the “Performance-Based RSUs”).

1.2 Award Restrictions. The RSUs may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, whether voluntarily or involuntarily.
The Employee shall have no rights, including, but not limited to, voting and
dividend rights, in the shares of Common Stock underlying the RSUs unless and
until such shares are issued to the Employee, or as otherwise provided in the
Plan or this Agreement.

1.3 Vesting Terms – Time-Based RSUs.

(a) Time-Based Vesting. Upon vesting under the terms and conditions of the Plan
and this Agreement, each Time-Based RSU represents the right to receive from
Tidewater one share of Common Stock, free of any restrictions, and all amounts,
securities, and property notionally credited to the Employee’s Account (as
defined in Section 2.1) with respect to such Time-Based RSU.

 

1



--------------------------------------------------------------------------------

(b) Vesting Schedule. The Time-Based RSUs shall vest in installments as follows,
if, except as provided in Section 1.6, the Employee remains employed by the
Company on such dates:

 

Percentage of
Time-Based RSUs

  

Vesting Date

one-third

   first anniversary of the Date of Grant

one-third

   second anniversary of the Date of Grant

one-third

   third anniversary of the Date of Grant

1.4 Vesting Terms – TSR Performance-Based RSUs. As specified on the Term Sheet,
the vesting of a subset of the Performance-Based RSUs (the “TSR
Performance-Based RSUs”) is subject to the following terms and conditions:

(a) Performance-Based Vesting. Upon vesting under the terms and conditions of
the Plan and this Agreement, each TSR Performance-Based RSU represents the right
to receive from the Company a maximum of two shares of Common Stock, free of any
restrictions, and all amounts, securities, and property notionally credited to
the Employee’s Account with respect to such TSR Performance-Based RSU.

(b) Vesting Schedule. Except as otherwise provided in Section 1.6, upon the
Committee’s certification of the level of performance achieved, but no later
than May 31, [•], depending on the three-year total shareholder return of
Tidewater over the period from April 1, [•] through March 31, [•] (the
“Performance Period”) as measured against peer performance over the same period,
the TSR Performance-Based RSUs shall vest and the Employee shall be entitled to
receive a number of shares of Common Stock, determined as follows:

(i) The number of TSR Performance-Based RSUs granted represents the target
award. At the end of the Performance Period, the Employee may receive a greater
or lesser number of shares of Common Stock under the Plan than the number of TSR
Performance-Based RSUs granted, depending on Tidewater’s Total Stockholder
Return (as defined in Section 1.4(b)(iii)) ranked in terms of a percentile in
relation to that of Tidewater’s Peer Group (as defined in Section 1.4(b)(iv)),
according to the following schedule:

 

Performance Level    Tidewater’s
Percentile Rank    Share Payout as a % of
TSR Performance-Based
RSU Award

Maximum

   ³75th percentile        200 %

Target

   50th percentile        100 %

Threshold

   30th percentile        20 %

Below Minimum

   £25th percentile        0 %

 

2



--------------------------------------------------------------------------------

The number of shares vesting shall be prorated if Tidewater’s rank falls between
any two performance levels. At below minimum performance, all TSR
Performance-Based RSUs will be forfeited.

(ii) Prior to the vesting of any TSR Performance-Based RSUs and the payout of
any shares of Common Stock under the Plan and this Agreement, the Committee
shall certify in writing, by resolution or otherwise, Tidewater’s Total
Stockholder Return level achieved as compared to that of the Peer Group, whether
and to what extent the TSR Performance-Based RSUs have vested, and how many
shares of Common Stock are to be issued to the Employee.

(iii) For purposes of this Agreement, “Total Stockholder Return” or “TSR” for
Tidewater and each member of the Peer Group means stock price appreciation from
the beginning to the end of the Performance Period, including dividends and
distributions made or declared (assuming such dividends or distributions are
reinvested in the common stock of Tidewater or any company in the Peer Group)
during the Performance Period, expressed as a percentage return, using the
following formula:

TSR = Ending Stock Price (including dividends paid) – Beginning Stock Price

Beginning Stock Price

where the “Ending Stock Price” is equal to the average closing price of the
relevant stock during the final month of the Performance Period, and the
“Beginning Stock Price” is equal to the average closing price of the relevant
stock during the last calendar month prior to the Performance Period. TSR of
Tidewater or any company in the Peer Group shall be equitably adjusted to
reflect any spin-off, stock split, reverse stock split, stock dividend,
recapitalization, or reclassification or other similar change in the number of
outstanding shares of common stock.

(iv) For purposes of this Agreement, Tidewater’s “Peer Group” consists of the
following companies: Atwood Oceanics, Inc., Bristow Group Inc., Diamond Offshore
Drilling, Inc., Dresser-Rand Group Inc., Dril-Quip Inc., Exterran Holdings Inc.,
FMC Technologies Inc., GulfMark Offshore, Inc., Helix Energy Solutions Group,
Helmerich & Payne, Inc., Hornbeck Offshore Services Inc., Key Energy Services
Inc., Kirby Corp., McDermott International Inc., Noble Corporation, Oceaneering
International Inc., Oil States International Inc., Precision Drilling
Corporation, Rowan Companies plc, SEACOR Holdings Inc., Superior Energy Services
Inc., and Teekay Corp. If a member of the Peer Group is acquired during the
Performance Period, or has agreed to be acquired during the performance period
but the transaction has not closed by the conclusion of the performance period,
that company will be excluded from the Peer Group in calculating TSR. If, at the
conclusion of the performance period, a company in the Peer Group is in
bankruptcy and has been de-listed, it will remain in the Peer Group. Bankrupt
companies that are still listed will be included based on TSR. Delisted
companies will be ranked at the bottom relative to TSR performance.

 

3



--------------------------------------------------------------------------------

1.5 Vesting Terms – ROTC Performance-Based RSUs. As specified on the Term Sheet,
the vesting of a subset of the Performance-Based RSUs (the “ROTC
Performance-Based RSUs”) is subject to the following terms and conditions:

(a) Performance-Based Vesting. Upon vesting under the terms and conditions of
the Plan and this Agreement, each ROTC Performance-Based RSU represents the
right to receive from the Company a maximum of two shares of Common Stock, free
of any restrictions, and all amounts, securities, and property notionally
credited to the Employee’s Account with respect to such ROTC Performance-Based
RSU.

(b) Vesting Schedule. Except as otherwise provided in Section 1.6, upon the
Committee’s certification of the level of performance achieved, but no later
than May 31, [•], depending on the Company’s return on total capital (“ROTC”)
for each of the three fiscal years included in the Performance Period, the ROTC
Performance-Based RSUs shall vest and the Employee shall be entitled to receive
a number of shares of Common Stock, determined as follows:

(i) The number of ROTC Performance-Based RSUs granted represents the target
award. At the end of the Performance Period, the Employee may receive a greater
or lesser number of shares of Common Stock under the Plan than the number of
ROTC Performance-Based RSUs granted, depending on the simple average of ROTC for
each of the three years in the Performance Period (“SAROTC”) as measured against
the following schedule:

 

Performance Level    SAROTC   Share Payout as a % of
ROTC Performance-Based
RSU Award

Maximum

     ³ 12.0 %       200 %

Target

       8.0 %       100 %

Threshold

       4.0 %       20 %

Below Threshold

       <4.0 %       0 %

The number of shares vesting shall be prorated if the Company’s SAROTC falls
between any two performance levels. At below threshold performance, all ROTC
Performance-Based RSUs will be forfeited.

(ii) Prior to the vesting of any ROTC Performance-Based RSUs and the payout of
any shares of Common Stock under the Plan and this Agreement, the Committee
shall certify in writing, by resolution or otherwise, the Company’s SAROTC for
the Performance Period, whether and to what extent the ROTC Performance-Based
RSUs have vested, and how many shares of Common Stock are to be issued to the
Employee.

(iii) For purposes of this Agreement, “Return on Total Capital” or “ROTC” for
each of the three years in the performance period shall be calculated as
follows: dividing the Company’s adjusted net earnings (“Adjusted Net Earnings”)
by the Company’s

 

4



--------------------------------------------------------------------------------

average total capital (“Average Total Capital”). Adjusted Net Earnings shall be
determined by using the Company’s annual effective income tax rate to tax effect
the Company’s adjusted pre-tax earnings for the same period, with adjusted
pre-tax earnings equal to the sum of: (1) earnings before income taxes;
(2) interest and other debt costs, less interest income; (3) vessel operating
lease expense; and (4) asset impairment cost, other than in the ordinary course
of business. Average Total Capital equals the average of the twelve monthly
fiscal year amounts of total capital as determined by the sum of:
(1) stockholders’ equity; (2) interest-bearing debt, less cash and cash
equivalents; and (3) imputed vessel operating lease liability; with such sum
reduced by vessel construction in progress. Certain adjustments will be made to
Adjusted Net Earnings and Average Total Capital in determining ROTC.
Accordingly, the following items will be added to or subtracted from Adjusted
Net Earnings and Average Total Capital in order to finalize Adjusted Net
Earnings and Average Total Capital for purposes of this Agreement:

(A) the cumulative effect of accounting changes;

(B) extraordinary, unusual, or infrequently occurring items, as each term is
defined in FASB ASC Topic 225, less the amount of related income taxes;

(C) discontinued operations; and

(D) the effect of any acquisitions for a twelve-month period following the date
of such acquisition.

1.6 Effect of Certain Terminations.

(a) Upon the Employee’s death or termination of employment due to Disability:
(1) all Time-Based RSUs shall immediately vest and pay out in shares of Common
Stock and (2) the Employee (A) shall retain a reduced pro-rata number of
Performance-Based RSUs, determined by multiplying the number of
Performance-Based RSUs by a fraction, the numerator of which is the number of
full months between the beginning of the Performance Period and the date of
termination and the denominator of which is the number of months in the
Performance Period, provided that the ownership of such Performance-Based RSUs
shall nonetheless remain subject to all other terms and conditions of this
Agreement, including the payment dates described in Sections 1.4(b) and 1.5(b)
and the opportunity to earn a greater or lesser number of shares of Common Stock
as specified in Sections 1.4(b)(i) and 1.5(b)(i), and (B) shall forfeit all
other Performance-Based RSUs granted under this Agreement as of the date of
termination.

(b) In the event the Employee retires on or after age 62 with five or more years
of service with the Company: (1) all Time-Based RSUs shall immediately vest and
pay out in shares of Common Stock, provided that the Committee has specifically
approved such action and subject to such restrictions as the Committee may
impose (including, but not limited to, post-employment restrictive covenants
such as non-competition, non-solicitation, and/or non-disclosure provisions) and
(2) the Employee (A) shall retain a reduced pro-rata number of Performance-Based
RSUs, determined by multiplying the number of Performance-Based RSUs by a
fraction, the numerator of which is the number of full months between the
beginning of the Performance Period and the date of termination and the
denominator of which is the number of

 

5



--------------------------------------------------------------------------------

months in the Performance Period, provided that the ownership of such
Performance-Based RSUs shall nonetheless remain subject to all other terms and
conditions of this Agreement, including the payment dates described in Sections
1.4(b) and 1.5(b) and the opportunity to earn a greater or lesser number of
shares of Common Stock as specified in Sections 1.4(b)(i) and 1.5(b)(i), and
(B) shall forfeit all other Performance-Based RSUs granted under this Agreement
as of the date of termination.

(c) In the event of a Change of Control as provided in the Plan: (1) all
Time-Based RSUs shall immediately vest and pay out in shares of Common Stock at
the closing of the Change of Control and (2) the Employee shall retain the
rights to all Performance-Based RSUs granted under this Agreement, provided that
the vesting and payout of such Performance-Based RSUs shall nonetheless remain
subject to the terms and conditions of this Agreement, including the payment
dates described in Sections 1.4 and 1.5 and the opportunity to earn a greater or
lesser number of shares of Common Stock as specified in Sections 1.4(b)(i) and
1.5(b)(i).

(d) Except as otherwise expressly provided in this Section 1.6 or as otherwise
determined by the Committee in its sole discretion, termination of employment
shall result in forfeiture of all unvested RSUs unless such termination is, in
effect, a transfer of employment from one entity to another within the Company.

II.

Dividend Equivalents and the Issuance of Shares Upon Vesting

2.1 Restricted Stock Unit Account and Dividend Equivalents. Tidewater shall
maintain an account (the “Account”) on its books in the name of the Employee.
Such Account shall reflect the number of RSUs awarded to the Employee, as such
number may be adjusted under the terms of the Plan and this Agreement, as well
as any additional RSUs or cash credited as a result of dividend equivalents,
administered as follows:

(a) The Account shall be for recordkeeping purposes only, and no assets or other
amounts shall be set aside from Tidewater’s general assets with respect to such
Account.

(b) If Tidewater declares a cash dividend payable any time between the Date of
Grant and the date the RSUs vest and pay out under this Agreement, the Employee
shall be entitled to any cash that would have been received as a dividend had
the Employee’s outstanding RSUs been shares of Common Stock as of the record
date with respect to which such cash dividend is to paid. Tidewater shall pay
such dividend equivalents currently to the Employee on any Time-Based RSUs but
shall credit such amount to the Employee’s Account with respect to any such cash
dividend equivalents payable on Performance-Based RSUs.

(c) If dividends are declared and paid in the form of shares of Common Stock
rather than cash, then the Employee’s Account will be credited with one
additional RSU for each share of Common Stock that would have been received as a
dividend had the Employee’s outstanding RSUs been shares of Common Stock on such
date.

(d) All such cash and any additional RSUs credited via dividend equivalents
shall vest or be forfeited at the same time and on the same terms as the RSUs to
which they relate.

 

6



--------------------------------------------------------------------------------

(e) In addition, if, under Section 1.4(a)(i) or 1.5(a)(i), the Performance-Based
RSUs pay out a number of shares of Common Stock in excess of the number of
Performance-Based RSUs (the “Additional Shares”), the Employee also shall be
entitled to receive, simultaneous with the issuance of the Additional Shares,
all dividends and distributions, whether payable in cash or Common Stock, that
were payable during the Performance Period or prior to the date the
Performance-Based RSUs vest and pay out under this Agreement and that the
Employee would have received had he or she owned the Additional Shares on such
date.

2.2 Issuance of Shares of Common Stock. As soon as practicable following the
date any RSUs vest under this Agreement, but no later than 30 days after such
date, the number of shares of Common Stock to which the Employee is entitled
under this Agreement shall be transferred to the Employee or his or her nominee
via book entry free of restrictions and upon the Employee’s request, Tidewater
shall cause a stock certificate to be issued in the name of the Employee or his
or her nominee. Upon issuance of such shares, the Employee is free to hold or
dispose of such shares, subject to applicable securities laws and any internal
Company policy then in effect and applicable to the Employee, such as
Tidewater’s Insider Trading Policy and Executive Stock Ownership Guidelines.

III.

Defined Terms

The definition of all capitalized terms used herein and not otherwise defined
herein shall be as provided in the Plan.

IV.

Recovery Right of Tidewater

Tidewater has the right to recover any RSUs or shares of Common Stock issued
under the Plan to the Employee, if (a) the grant, vesting, or value of such
awards was based on the achievement of financial results that were subsequently
the subject of a restatement; (b) the Employee is subject to Tidewater’s
Executive Compensation Recovery Policy; (c) the Employee engaged in intentional
misconduct that caused or partially caused the need for the restatement; and
(d) the effect of the restatement was to decrease the financial results such
that such grant would not have been earned or would have had a lesser value. The
Employee accepts the RSUs and shares of Common Stock subject to such recovery
rights of Tidewater and in the event Tidewater exercises such rights, the
Employee shall promptly return the RSUs or shares of Common Stock to Tidewater
upon demand. If the Employee no longer holds the RSUs or shares of Common Stock
at the time of demand by Tidewater, the Employee shall pay to Tidewater, without
interest, all cash, securities, or other assets received by the Employee upon
the sale or transfer of such shares. Tidewater may, if it chooses, effect such
recovery by withholding from other amounts due to the Employee by the Company.

V.

Withholding Taxes

At any time that the Employee is required to pay to the Company an amount
required to be withheld under the applicable income tax laws in connection with
the vesting and payout of

 

7



--------------------------------------------------------------------------------

the RSUs, unless the Employee has previously provided the Company with payment
of all applicable withholding taxes, Tidewater shall withhold, from the shares
of Common Stock to be issued upon the vesting of the RSUs, shares with a value
equal to the minimum statutory amount required to be withheld. The value of the
shares to be withheld shall be based on the Fair Market Value of the Common
Stock on the date that the amount of tax required to be withheld is determined.

VI.

No Contract of Employment Intended

Nothing in this Agreement shall confer upon the Employee any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the Employee’s employment relationship with the Company
at any time.

VII.

Binding Effect

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, and successors.

VIII.

Amendment, Modification or Termination

The Committee may amend, modify, or terminate any RSUs at any time prior to
vesting in any manner not inconsistent with the terms of the Plan. If the RSUs
are intended to qualify as performance-based compensation under Section 162(m)
of the Code, the Committee may not use its discretion to increase the
compensation payable to the Employee hereunder in violation of the
“performance-based compensation” requirements of Section 162(m) of the Code.
Notwithstanding the foregoing, no amendment, modification, or termination may
materially impair the rights of an Employee hereunder without the consent of the
Employee.

IX.

Inconsistent Provisions

The RSUs granted hereby are subject to the provisions of the Plan, as in effect
on the date hereof and as it may be amended. In the event any provision of this
Agreement (including the Term Sheet) conflicts with such a provision of the
Plan, the Plan provision shall control. The Employee acknowledges that a copy of
the Plan was distributed to the Employee and that the Employee was advised to
review such Plan prior to entering into this Agreement. The Employee waives the
right to claim that the provisions of the Plan are not binding upon the Employee
and the Employee’s heirs, executors, administrators, legal representatives, and
successors.

X.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.

 

8



--------------------------------------------------------------------------------

XI.

Severability

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Employee and Tidewater intend
for any court construing this Agreement to modify or limit such provision so as
to render it valid and enforceable to the fullest extent allowed by law. Any
such provision that is not susceptible of such reformation shall be ignored so
as to not affect any other term or provision hereof, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

XII.

Electronic Delivery and Execution of Documents

12.1 The Company may, in its sole discretion, deliver any documents related to
the Employee’s current or future participation in the Plan or any other equity
compensation plan of the Company by electronic means or request Employee’s
consent to the terms of an award by electronic means. Such documents may include
the plan, any grant notice, this Agreement, the plan prospectus, and any reports
of Tidewater provided generally to Tidewater’s stockholders. In addition, the
Employee may deliver any grant notice or award agreement to the Company or to
such third party involved in administering the applicable plan as the Company
may designate from time to time. By accepting the terms of this Agreement, the
Employee also hereby consents to participate in such plans and to execute
agreements setting the terms of participation through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

12.2 The Employee acknowledges that the Employee has read Section 12.1 of this
Agreement and consents to the electronic delivery and electronic execution of
plan documents as described in Section 12.1. The Employee acknowledges that he
or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Employee by contacting the Company by telephone
or in writing.

XIII.

Entire Agreement; Modification

The Plan and this Agreement (including the Term Sheet) contain the entire
agreement between the parties with respect to the subject matter contained
herein. The Agreement may not be modified without the approval of the Committee
and the Employee, except as provided in the Plan, as it may be amended from time
to time in the manner provided therein, or in this Agreement, as it may be
amended from time to time. Any oral or written agreements, representations,
warranties, written inducements, or other communications with respect to the
subject matter contained herein made prior to the execution of the Agreement
shall be void and ineffective for all purposes.

* * * * * * * * * * * * *

 

9



--------------------------------------------------------------------------------

By clicking the “Accept” button, the Employee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Employee has
reviewed the Plan, this Agreement, and the prospectus in their entirety and
fully understands all provisions of this Agreement. The Employee agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

10